DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 19 contains claim limitations such as “a transmit pathway means configured to transmit”, “a receive pathway means configured to receive a data-encoded Rx optical beam”, “a beam steering means configured to adjust”, and “a control system means configured to apply.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 requires “estimated reception of the Tx optical beam at the remote FSO terminal is based on a Tx pointing loss function.” However, the specification as filed does not provide an adequate explanation as to how this step is performed. More specifically, the specification, Para. 7, states, “The estimated reception of the Tx optical beam at the remote FSO terminal may be based on a Tx pointing loss function and the estimated reception of the Rx optical beam at the FSO terminal may be based on a Rx coupling loss function.” However, this paragraph only describe the desired result to be achieved without a proper explanation how the estimation is performed using the Tx pointing loss function. 
	According to MPEP 2163.03, while there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written 
	In the present instance, the claim limitation defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
	The written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could device an algorithm to perform the specialized programmed functions. For written description, the specifications filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).

Claim 3 requires “estimated reception of the Rx optical beam at the FSO terminal is based on a Rx coupling loss function.” However, the specification as filed does not provide an adequate explanation as to how this step is performed. More specifically, the specification, Para. 7, states, “The estimated reception of the Tx optical beam at the remote FSO terminal may be based on a Tx pointing loss function and the estimated reception of the Rx optical beam at the FSO terminal may be based on a Rx coupling loss function.” However, this paragraph only describe the desired result to be achieved without a proper explanation how the estimation is performed using the Rx coupling loss function. 
	According to MPEP 2163.03, while there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).

	The written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could device an algorithm to perform the specialized programmed functions. For written description, the specifications filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
	The dependent claims 4-6 are rejected for being dependent on the rejected claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-11, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US20190081703A1).
egarding claim 1, Miller et al. discloses A free space optical (FSO) communication terminal (Fig. 2A) comprising: 
	a transmit (Tx) pathway (Fig. 2A; the transceiver 210 transmits optical signal as shown in the figure) configured to transmit a data-encoded Tx optical beam (Fig. 2A; Para. 19; the transmit beam 250 is shown, wherein the transmission beam and the received beam are modulated differently (e.g., using different amplitude information signals)) through free space to a remote FSO communication terminal (Fig. 2A; Fig. 1; Para. 16; the laser terminal 105 may be located at a ground station and the laser terminal 110 may be located on a satellite orbiting the Earth), wherein the Tx pathway is oriented along a direction in free space (Fig. 2A; Fig. 1; Fig. 2B; the transmit beam is transmitted to the remote laser terminal as shown), and wherein a relative motion between the two FSO communication terminals is known (Fig. 2A; Fig. 1; Para. 17; Para. 43; the laser terminals 105, 110 that are far apart from each other and have high relative velocities, a specific LOS offset between the transmission beam 115 and the received beam 120 is preferred. The specific offset value may change over time, e.g., based on relative positions and relative velocities of the laser terminal 200 and the remote laser terminal); 
	a receive (Rx) pathway (Fig. 2A; the transceiver 210 receives optical signal as shown in the figure) configured to receive a data-encoded Rx optical beam transmitted (Fig. 2A; Para. 19; the received beam 257 is shown, wherein the transmission beam and the received beam are modulated differently (e.g., using different amplitude information signals)) through free space from the remote FSO communication terminal (Fig. 2A; Fig. 1; Para. 16; the laser terminal 105 may be located at a ground station and the laser terminal 110 may be located on a satellite orbiting the Earth), wherein the Rx pathway is oriented along the same direction in free space as the Tx pathway (Fig. 1; the transmit beam and the receive beam are oriented along the same direction as shown); and 
	a beam steering unit (Fig. 2A; Fig. 2B; the common fast steering mirror (CFSM) 230) configured to adjust the direction of the Rx and Tx pathways (Fig. 2A; Fig. 2B; Para. 29; A position (which includes ; and 
	a control system (Fig. 2A; Fig. 2B; the controller 245) configured to apply a point ahead offset to the direction of the Rx and Tx pathways (Fig. 2A; Para. 43; The transmission beam 250 may be emitted with a specific point-ahead angle relative to the received beam 255, which allows transmission photons associated with the transmission beam 250 to be efficiently and accurately received by a fast moving remote laser terminal) based on both (a) estimated reception of the Tx optical beam at the remote FSO terminal, given the known relative motion (Fig. 2A; Para. 43; The transmission beam 250 may be emitted with a specific point-ahead angle relative to the received beam 255, which allows transmission photons associated with the transmission beam 250 to be efficiently and accurately received by a fast moving remote laser terminal. The point-ahead angle is the estimated position of the remote terminal); and (b) estimated reception of the Rx optical beam at the FSO terminal, given the known relative motion (Fig. 2B; Para. 43; The boresight alignment system integrated into the optical transceiver 202 shown in FIG. 2B allows controlling the point-ahead angle of the transmission beam 250 (and a co-boresight angle between the transmission beam 250 and the received beam 255) in closed-loop by actively measuring and adjusting an offset between the second transmission beam portion 254 and the second received beam portion 259 acquired by the ABS 240. The offset provides the estimate of the remote terminal moving at high velocity relative to the current terminal).
	Regarding claim 7, the present system discloses The FSO communication terminal of claim 1, as described and applied above, wherein the point ahead offset is smaller than a point ahead (Fig. 4; the target offset location 460 from the transmission beam centroid 445 is smaller than the sum of the distances of received beam 440 to the transmission beam centroid 445 and the target offset location 460 from the transmission beam centroid 445 (Here, the point ahead angle is defined by the applicant in the specification, para. 38, as the sum of Rx beam misalignment angle and the Tx beam mispointing angle shown in Fig. 3A)).
	Regarding claim 8, the present system discloses The FSO communication terminal of claim 7, as described and applied above, wherein the direction of the Rx and Tx pathways are equal to the point ahead minus the point ahead offset (Fig. 2A; Fig. 4; Para. 58; The controller uses a TFSM (e.g., the TFSM 215) to adjust the transmission beam centroid 445 such that it overlays a target offset location 460. Note, if the target point-ahead angle is zero, then the controller uses the TFSM to adjust the transmission beam centroid such that it overlays the calibration beam centroid 450. The controller uses a CFSM (e.g., the CFSM 230) to adjust the received beam centroid 455 such that it overlays with the calibration beam centroid 450. After this alignment process, the received beam centroid 455 will coincide with the transmission beam centroid 445 at the center of the detector 405).
	Regarding claim 9, the present system discloses The FSO communication terminal of claim 7, as described and applied above, wherein the point ahead is less than 20 microradians (Fig. 2A; Fig. 4; Para. 58; the target point-ahead angle is zero).
	Regarding claim 10, the present system discloses The FSO communication terminal of claim 1, as described and applied above, wherein the Rx pathway remains oriented along the same direction as the Tx pathway during operation of the FSO communication terminal (Fig. 2A; Fig. 4; Para. 58; The controller uses a TFSM (e.g., the TFSM 215) to adjust the transmission beam centroid 445 such that it overlays a target offset location 460. Note, if the target point-ahead angle is zero, then the controller uses the TFSM to adjust the transmission beam centroid such that it overlays the calibration beam centroid 450. The controller uses a CFSM (e.g., the CFSM 230) to adjust the received beam centroid 455 such that it overlays with the calibration beam centroid 450. After this alignment process, the received beam centroid 455 will coincide with the transmission beam centroid 445 at the center of the detector 405).
	Regarding claim 11, the present system discloses The FSO communication terminal of claim 1, as described and applied above, wherein the FSO communication terminal is co-borsighted (Fig. 2A; Fig. 1; Para. 20; A laser terminal with a compact co-boresight measurement system of the present disclosure emits a transmission beam and receives a second laser beam (i.e., received beam)).
	Regarding claim 16, the present system discloses The FSO communication terminal of claim 1, as described and applied above, wherein the point ahead offset is greater than zero and less than or equal to 9 microradians (Fig. 2B; Para. 20; An orientation of the steering mirror provides some portion (e.g., half) of a point ahead angle (e.g., 20 microradians—could also be zero) at which light is emitted toward (or ahead of) a remote laser terminal (receiver) that is moving relative to the laser terminal. Thus, the point ahead offset can be any degree between zero and 20 microradians).
	Regarding claim 17, the present system discloses The FSO communication terminal of claim 1, as described and applied above, wherein the point ahead offset changes over time (Fig. 2B; Para. 43; The boresight alignment system integrated into the optical transceiver 202 shown in FIG. 2B allows controlling the point-ahead angle of the transmission beam 250 (and a co-boresight angle between the transmission beam 250 and the received beam 255) in closed-loop by actively measuring and adjusting an offset between the second transmission beam portion 254 and the second received beam portion 259 acquired by the ABS 240).
	Regarding claim 19, Miller et al. discloses A free space optical (FSO) communication terminal (Fig. 2A)comprising: 
	a transmit (Tx) pathway means (Fig. 2A; the transceiver 210 transmits optical signal as shown in the figure) configured to transmit a data-encoded Tx optical beam (Fig. 2A; Para. 19; the transmit beam 250 is shown, wherein the transmission beam and the received beam are modulated differently (e.g., using different amplitude information signals)) through free space to a remote FSO communication terminal (Fig. 2A; Fig. 1; Para. 16; the laser terminal 105 may be located at a ground station and the , wherein the Tx pathway means is oriented along a direction in free space (Fig. 2A; Fig. 1; Fig. 2B; the transmit beam is transmitted to the remote laser terminal as shown), and wherein a relative motion between the two FSO communication terminals is known (Fig. 2A; Fig. 1; Para. 17; Para. 43; the laser terminals 105, 110 that are far apart from each other and have high relative velocities, a specific LOS offset between the transmission beam 115 and the received beam 120 is preferred. The specific offset value may change over time, e.g., based on relative positions and relative velocities of the laser terminal 200 and the remote laser terminal); 
	a receive (Rx) pathway means (Fig. 2A; the transceiver 210 receives optical signal as shown in the figure) configured to receive a data-encoded Rx optical beam transmitted (Fig. 2A; Para. 19; the received beam 257 is shown, wherein the transmission beam and the received beam are modulated differently (e.g., using different amplitude information signals)) through free space from the remote FSO communication terminal (Fig. 2A; Fig. 1; Para. 16; the laser terminal 105 may be located at a ground station and the laser terminal 110 may be located on a satellite orbiting the Earth), wherein the Rx pathway means is oriented along the same direction in free space as the Tx pathway means (Fig. 1; the transmit beam and the receive beam are oriented along the same direction as shown); and 
	a beam steering means (Fig. 2A; Fig. 2B; the common fast steering mirror (CFSM) 230) configured to adjust the direction of the Rx and Tx pathway means (Fig. 2A; Fig. 2B; Para. 29; A position (which includes angular orientation) of the CFSM 230 can be adjustable, e.g., based on instructions from the controller 245); and 
	a control system means (Fig. 2A; Fig. 2B; the controller 245) configured to apply a point ahead offset to the direction of the Rx and Tx pathway means (Fig. 2A; Para. 43; The transmission beam 250 may be emitted with a specific point-ahead angle relative to the received beam 255, which allows transmission photons associated with the transmission beam 250 to be efficiently and accurately received by a fast moving remote laser terminal) based on both (a) estimated reception of the Tx optical beam at the remote FSO terminal, given the known relative motion (Fig. 2A; Para. 43; The transmission beam 250 may be emitted with a specific point-ahead angle relative to the received beam 255, which allows transmission photons associated with the transmission beam 250 to be efficiently and accurately received by a fast moving remote laser terminal. The point-ahead angle is the estimated position of the remote terminal); and (b) estimated reception of the Rx optical beam at the FSO terminal, given the known relative motion (Fig. 2B; Para. 43; The boresight alignment system integrated into the optical transceiver 202 shown in FIG. 2B allows controlling the point-ahead angle of the transmission beam 250 (and a co-boresight angle between the transmission beam 250 and the received beam 255) in closed-loop by actively measuring and adjusting an offset between the second transmission beam portion 254 and the second received beam portion 259 acquired by the ABS 240. The offset provides the estimate of the remote terminal moving at high velocity relative to the current terminal).
	Regarding claim 20, Miller et al. discloses A free space optical (FSO) communication terminal (Fig. 2A) configured to communicate with a remote FSO communication terminal (Fig. 1; Fig. 2A; Para. 19; the transmission laser beam 115 and received laser beam 120 are shown, wherein the transmission beam and the received beam are modulated differently (e.g., using different amplitude information signals)) that moves relative to the FSO terminal (Fig. 2A; Fig. 1; Para. 17; Para. 43; the laser terminals 105, 110 that are far apart from each other and have high relative velocities, a specific LOS offset between the transmission beam 115 and the received beam 120 is preferred. The specific offset value may change over time, e.g., based on relative positions and relative velocities of the laser terminal 200 and the remote laser terminal), the FSO terminal is configured to receive a receive (Rx) data-encoded FSO beam propagating in an Rx direction and to transmit a transmit (Tx) data-encoded FSO beam in a Tx direction (Fig. 1; Fig. 2A; Para. 19; the transmission laser beam 115 and the received laser beam 120 , the FSO terminal comprising: 
	a receiver beam detector (Fig. 2B; the transceiver 210) configured to receive the Rx beam (Fig. 2B; Para. 25; the transceiver 210 receives the received beam 257 as shown. The transceiver 210 includes a receiver, e.g., a photo-detector, that captures an intensity signal associated with an in-coupled beam of light); 
	a transmit beam source (Fig. 2B; illumination source 205) configured to generate the Tx beam (Fig. 2B; Para. 37; The illumination source 205 emits a transmission beam 250. The beam splitter 220 splits a first transmission beam portion 252 off of the transmission beam 250. The CPA steering mirror 249 redirects the first transmission beam portion 252 and ejects the first transmission beam portion 252 out of the laser terminal 200, e.g., toward a remote laser terminal); and 
	a beam steering unit (Fig. 2A; Fig. 2B; the common fast steering mirror (CFSM) 230) configured to steer the Rx beam towards the receiver and to steer the Tx beam in the Tx direction (Fig. 2A; Fig. 2B; Para. 29; A position (which includes angular orientation) of the CFSM 230 can be adjustable, e.g., based on instructions from the controller 245) such that the Tx beam is received by the remote terminal at a future expected location (Fig. 2A; Para. 43; The transmission beam 250 may be emitted with a specific point-ahead angle relative to the received beam 255, which allows transmission photons associated with the transmission beam 250 to be efficiently and accurately received by a fast moving remote laser terminal. (The remote laser terminal is moving and there is optical beam travel time. Thus, the transmitted beam is received at a future time at an expected location according to the velocity of the remote laser terminal)), wherein an angle between the Rx direction of the Rx beam and the Tx direction of the Tx beam is based on a point ahead angle and a point ahead offset angle (Fig. 2A; Fig. 1; Para. 17; Para. 43; the laser terminals 105, 110 that are far apart from each other and have high relative velocities, a specific LOS offset between the transmission beam 115 and the received beam 120 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US20190081703A1) in view of Dickson et al. (US20170288776A1).
	Regarding claim 12, the present system discloses The FSO communication terminal of claim 1, as described and applied above.
	However, the present system does not expressly disclose a wavefront sensor that receives a portion of the Rx optical beam.
	Dickson et al. discloses a wavefront sensor (Fig. 2A; the Rx alignment sensor 22) that receives a portion of the Rx optical beam (Fig. 2A; Para. 46; Para. 47; The PAT control system may null the error between the tip/tilt measurement provided by the local receive alignment sensor 22 and the local commanded tip/tilt. A non-zero received beam wavefront tip/tilt command can be used to correct the Tx/Rx boresight errors and to provide point-ahead for long links. The sensor 22 is the Rx wavefront tip/tilt sensor).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alignment sensor with the Rx wavefront tip/tilt sensor, as taught by Dickson et al., in the present system in order to correct the Tx/Rx boresight error. One of ordinary skill in the art would further have been motivated to combine the teaching of Dickson et al. with Miller et al because, although Miller et al. teaches acquisition and boresight sensor 243, it does not provide the detail on the kind of sensor employed. Dickson et al. provides the missing detail.
	Regarding claim 13, the present combination discloses The FSO communication terminal of claim 12, as described and applied above, wherein the control system modifies the point ahead offset based on a location of the portion of the Rx optical beam on the wavefront sensor (Fig. 2A; Para. 46; Para. 47; The PAT control system may null the error between the tip/tilt measurement provided by the local receive alignment sensor 22 and the local commanded tip/tilt. A non-zero received beam wavefront tip/tilt command can be used to correct the Tx/Rx boresight errors and to provide point-ahead for long links. The sensor 22 is the Rx wavefront tip/tilt sensor).
Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US20190081703A1) in view of Mendenhall et al. (US6535314B1).
	Regarding claim 14, the present system discloses The FSO communication terminal of claim 1, as described and applied above.
a single mode fiber oriented to receive at least a portion of the Rx optical beam.
	Mendenhall et al. discloses a single mode fiber (Fig. 4; the optical fiber 93 is shown) oriented to receive at least a portion of the Rx optical beam (Fig. 3; Fig. 4; Column 8, lines 38-39; Coupler 92 and fiber 93 serve as a beam receptor for the beam in receive path 70. The received beam is than transmitted to the remote electronics assembly through the receive fiber 93).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system to carry the received optical signal to a separate electronic for processing the received optical signal, as taught by Mendenhall et al., in the present system in order to separate the tracking and alignment part of the system from the communication signal processing electronics. This will reduce the required computing power for quick processing of the received signal.
	As for a single mode fiber, the examiner hereby take an official notice that a single mode fiber is notorious well-known in the art.
	Regarding claim 18, the present system discloses The FSO communication terminal of claim 1, as described and applied above.
	However, the present system does not expressly disclose the remote FSO communication terminal is mounted to a satellite in orbit.
	Mendenhall et al. discloses the remote FSO communication terminal is mounted to a satellite in orbit (Fig. 1; the satellite 10 carries the communication terminal 12 as shown).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the free space optical communication system, as taught by Mendenhall et al., in the present system in order to communicate large data to and from a satellite.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US20190081703A1) in view of Britz (US20040202474A1).
The FSO communication terminal of claim 1, as described and applied above
	However, the present system does not expressly disclose an optical amplifier configured to amplify at least a portion of the Rx optical beam.
	Britz discloses an optical amplifier configured to amplify at least a portion of the Rx optical beam (Fig. 2; the optical amplifier 96 amplifies the received optical signal as shown).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to amplify the received optical signal, as taught by Britz, in the present system in order to compensate the signal strength loss and to increase the optical strength for properly conditioning the optical signal for processing the received signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JAI M LEE/Examiner, Art Unit 2636